Case: 1:19-cv-02391 Document #: 1 Filed: 04/09/19 Page 1 of 6 PagelD #:1

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
KAREN CANTONE, as Special
Administrator of the Estate of
MICHAEL CANTONE, Deceased,
Plaintiff, Case No.

)
)
)
)
)
)
Vv. )
)
GABLER THERMOFORM GMBH & )
CO. KG; LYLE INDUSTRIES, LLC; )
BROWN MACHINE II LLC, )
)
Defendants. )
NOTICE OF REMOVAL

Now come the Defendants, BROWN, LLC, incorrectly sued as Brown Machine II LLC
(“BROWN”), and LYLE INDUSTRIES, LLC (“LYLE INDUSTRIES”), by and through its
attorneys, Kralovec & Marquard, Chartered, and pursuant to 28 USC § 1332, 28 USC § 1441 (a)
and (b) and 28 USC § 1446, and hereby file its Notice of Removal of this cause ftom the Circuit
Court of the First Judicial District, Cook County, Illinois to the United States District Court for the
Northern District of Illinois, Eastern Division. Defendants, BROWN and LYLE INDUSTRIES,
set forth herein a short and plain statement of the grounds for removal as required by 28 USC §

1446(a).

I. INTRODUCTION.

1. Defendants, BROWN and LYLE INDUSTRIES, seek to remove this case to the United

States District Court. Defendants file this Notice of Removal of civil action to the United States

District Court for the Northern District of Illinois, Eastern Division, in order to remove this action
Case: 1:19-cv-02391 Document #: 1 Filed: 04/09/19 Page 2 of 6 PagelD #:1

from the Circuit Court of the First Judicial Circuit, Cook County, State of Illinois to the United
States District Court for the Northern District of Illinois, Eastern Division.

2. Defendants, BROWN and LYLE INDUSTRIES, were served with a Summons and
Complaint on March 19, 2019. (See Ex. A, Affidavit of Michael Johnson, Chief Financial Officer
of BROWN and LYLE INDUSTRIES.) Defendants’ Counsel was provided with a copy of the
Complaint on March 20, 2019. This Notice of Removal is filed within thirty days of the date of
service of Summons upon the Defendants, BROWN and LYLE INDUSTRIES.

3. On February 19, 2019, the Plaintiff, KAREN CANTONE, AS SPECIAL
ADMINISTRATOR OF THE ESTATE OF MICHAEL CANTONE, DECEASED
(““CANTONE?”), filed this wrongful death civil action against Defendants, BROWN and LYLE
INDUSTRIES, in the Circuit Court of the First Judicial District, Cook County, Illinois, Law
Division, Case Number 2018 L 011875 (“State Court Action”). In her Complaint, CANTORE
seeks damages for the death of Michael Cantone, whom she claims was her husband. A copy of
Plaintiffs Complaint is attached as Exhibit B.

4. The allegations of the Complaint assert that Plaintiff's Decedent, Michael Cantone,
suffered fatal injuries on October 24, 2018 while operating a Thermoforming Machine at a plant
located in the Village of Sauk Village, Cook County, Illinois. (See pages 1 -3 of Exhibit A.) The
Complaint also identifies the Decedent’s wife, KAREN CANTORE, as the Special Administrator
of the Estate of Michael Cantone, Deceased. The allegations of the Complaint assert that on and
prior to October 24, 2018, Defendants, BROWN and LYLE INDUSTRIES, and Gabler
Thermoform GmbH & Co. KG, were engaged in the business of designing, manufacturing and

selling the product commonly known as a M98 Thermoform Machine. (See Exhibit B, pars 1,2.)
Case: 1:19-cv-02391 Document #: 1 Filed: 04/09/19 Page 3 of 6 PagelD #:1

5. Count I of the Complaint is directed against all three Defendants and sounds in strict
products liability. It is brought under the Illinois Wrongful Death Act (740 ILCS 180/1 et. seq.).
It asserts, inter alia, that the MG98 Thermoform Machine was unreasonably dangerous in design
and/or due to manufacturing defects and that said defects proximately caused the injuries and death
to Plaintiff's Decedent. Count II of the Complaint, also asserted against all Defendants, contains
the same charging allegations as Count I, except that it is pled under a negligence theory. Both
counts assert, inter alia, that as a direct result of the allegedly dangerous conditions or defects of
the MG 98 Thermoform Machine, Plaintiff's Decedent suffered injury and death.

6. Upon information and belief, Gabler Thermoform GmbH & Co. KG is a German
Corporation (Attached as Ex. C is Gabler’s website stating a Company address of Niels-Bohr-Ring
5a, Lubeck, Germany.) As of the date of the filing of this Notice of Removal, Gabler Thermoform
had not been served with Summons in the State Court action. (Ex. D, Donnelly Affidavit).

DIVERSITY OF CITIZENSHIP.

 

7. Defendants, BROWN and LYLE INDUSTRIES, remove this case to the United States
District Court for the Northern District of Illinois, Eastern Division, based upon the diversity
jurisdiction of the United States District Court for the Northern District of Illinois. As set forth
below, this Court has jurisdiction over this matter pursuant to 28 USC § 1332. This case is
removable pursuant to 28 USC § 1441(a) based upon the complete diversity of citizenship of the
parties and the amount in controversy. Under 28 USC § 1441(a) this Court is the proper venue as
Cook County is among those counties that comprise the Eastern Division of the United States
District Court, Northern District of Illinois. See 28 USC § 93 (a) (2).

8. Plaintiff's Decedent was a citizen of the State of Illinois. Pursuant to Federal Rule of

Civil Procedure 11(b)(3), Defendants believe this assertion will have evidentiary support after a
Case: 1:19-cv-02391 Document #: 1 Filed: 04/09/19 Page 4 of 6 PagelD #:1

reasonable opportunity for investigation or discovery. (See Exhibit D, Donnelly Affidavit, which
attaches Plaintiff's Decedent’s obituary stating the Decedent resided in Peotone.) As Plaintiff's
Decedent was a citizen of the State Illinois, the Plaintiff in her representative capacity is also a
citizen of the State of Illinois for the purpose of establishing diversity of citizenship. (See 28 USC
1332 [c][2]: “The legal representative of the estate of a decedent shall be deemed to be a citizen
only of the same State as the decedent.”)

9. As set forth in Exhibit A, Affidavit of Michael Johnson, at all relevant times, including
the date the Complaint was filed, the date it was served, and the date of the filing of this Notice of
Removal, Defendants, BROWN and LYLE INDUSTRIES, were organized under the laws of the
State of Minnesota. The principle place of business of both BROWN and LYLE INDUSTRIES
is 330 N. Ross Street, Beaverton, Michigan. BROWN and LYLE INDUSTRIES are not citizens
of Illinois.

Mr. Johnson further attests that Defendants, BROWN and LYLE INDUSTRIES, have the
same Member, namely, Thermoforming Technologies Group, LLC, incorporated in Minnesota.
The Member of Thermoforming Technologies Group, LLC is Brown Machine Group Holdings,
LLC, incorporated in Delaware. The Member of Brown Machine Group Holdings, LLC is Brown
Intermediate Holdings, Inc., incorporated in Delaware. Brown Machine Group Holdings, LLC and
Brown Intermediate Holdings, Inc. are not citizens of Illinois and their principle place of business
is 330 N. Ross Street, Beaverton, Michigan.

10. The matter in controversy exceeds $75,000.00. This assertion is based upon the
following facts: (1) Plaintiff's Complaint is brought under the Illinois Wrongful Death Act, and
the damages sought in such cases in recent years substantially exceed $75,000.00. (See Ex. D,

Affidavit of Daniel J. Donnelly); (2) Plaintiff seeks to recover personal and pecuniary damages,
Case: 1:19-cv-02391 Document #: 1 Filed: 04/09/19 Page 5 of 6 PagelD #:1

including sorrow, grief, and loss of love, affection, guidance, companionship, society, and
consortium of the Plaintiff's Decedent as a result of the death. and (3) in each of its two counts,
Plaintiffs Complaint seeks damages, “the total of which substantially exceeds the minimum
jurisdictional amount.” (See Ex. B, Count I, Wherefore clause) (Emphasis supplied). (See also
Exhibit D, Donnelly Affidavit, attaching a representative wrongful death verdict report in Cook
County, Illinois.) This Court can take judicial notice that the minimum jurisdictional amount for
the Circuit Court of Cook County, Law Division is $50,000.00.

11. This matter is removable pursuant to 28 USC § 1441 and 28 USC § 1332 because
complete diversity exists (Plaintiff is a citizen of Illinois and Defendants are citizens of Michigan)
and the amount in controversy exceeds $75,000.00.

12. Pursuant to 20 USC 1446 (d), Defendants, BROWN and LYLE INDUSTRIES, will
provide a copy of this Notice of Removal to the Plaintiff's Counsel and to the Clerk of the Court
of the First Judicial Circuit, Cook County, Illinois promptly following the filing of this Notice of
Removal.

13. By filing this Notice of Removal, Defendants, BROWN and LYLE INDUSTRIES,
do not waive any defenses that may be available to it.

Respectfully Submitted,
KRALOVEC & MARQUARD, CHARTERED
By: /s/ Daniel J. Donnelly
Attorneys for Defendant BROWN, LLC and
LYLE INDUSTRIES, LLC
Michael J. Mullen (ARDC # 06182941)
Daniel J. Donnelly (ARDC # 06191642)
KRALOVEC & MARQUARD, CHARTERED
55 West Monroe Street, Suite 1000

Chicago, Illinois 60603
Tel: (312) 346-6027
Case: 1:19-cv-02391 Document #: 1 Filed: 04/09/19 Page 6 of 6 PagelD #:1

AFFIDAVIT OF MAILING

 

1, Nancy A. Moran, a non-attorney, being first duly sworn, upon oath, deposes and says
that affiant served a copy of the foregoing Notice of Removal by enclosing a copy of the same in
a sealed envelope, postage prepaid, and depositing in the U.S. Mail at 55 West Monroe Street,
Chicago, Illinois, before the hour of 5:00 p.m. on April 9, 2019; said envelopes being addressed
as follows:

Clifford W. Horwitz, Esq.

Horwitz, Horwitz, and Associates, Ltd.
25 East Washington Street, Suite 900
Chicago, IL 60602

 

SUBSCRIBED and SWORN to before me this

9} day of rill

     

 

Jb lA - her STATE OF ILLINCIS

EXPIRES: 11/23/22
7— Notary Public

 

 
